--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications 10-K [crvw-form10k_123111.htm]
 
Exhibit 10.69
 
Consulting Agreement
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made as of December 17, 2010 by
and between CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (the “Company”),
having its principal place of business at 405 State Highway 121 Bypass, Suite
B-240, Lewisville, Texas, 75067 and Gregory Mastroieni (“Consultant”), having a
mailing address at 7513 E Valley View Road, Scottsdale, Arizona, 85250.


1.  
Engagement.  The Company hereby engages Consultant as an independent contractor
to assist in activities associated with CareView Communications.  Consultant
shall provide consulting services during the term of Consultant’s engagement as
requested by the Company.  Direction will be given by Steve Johnson and/or the
Board of Directors.



2.  
Compensation.  Consultant will be awarded a five year warrant to purchase
350,000 shares of the Company’s Common Stock upon execution of this Agreement at
an exercise price of $1.25.



3.  
Term; Termination.  Consultant’s engagement shall continue through December 17,
2012.  The Company may terminate Consultant’s engagement within 5 days written
notification for material breach of this Agreement by Consultant.



4.  
Compliance.  In performing services hereunder, Consultant shall comply with all
applicable laws and regulations, including but not limited to those regarding
classified or export controlled information, and all written policies and
procedures of the Company.  Consultant represents and warrants that he is a
citizen of the United States of America or legally authorized to work in the
United States.



5.  
Independent Contractor.  Consultant shall be independent and not an employee of
the Company.  Consultant shall be solely responsible for paying any and all
federal, state and local taxes, social security payments and any other taxes or
payments which may be due incident to payments made by the Company for services
rendered under this Agreement.



6.  
Indemnification.  The Company will indemnify the Consultant (and his estate) to
the fullest extent permitted by the laws of the State of Texas that are in
effect at the time of the subject act or omission, or the Code of Regulations of
the Company, as in effect at such time or on the effective date of this
Agreement, whichever affords or afforded greater protection to the Consultant
(including payment of expenses in advance of final disposition of a proceeding),
for any claim arising out of his services for the Company.



7.  
Confidential Information.  Consultant shall hold all Confidential Information
(as defined below) in strict confidence and not disclose any Confidential
Information except as expressly provided herein and shall not use any
Confidential Information for his own benefit or otherwise against the best
interests of the Company or any of its Affiliates during the term of this
Agreement or thereafter.  If Consultant shall be required by subpoena or similar

 
 
 

--------------------------------------------------------------------------------

 


 
government order or other legal process (“Legal Process”) to disclose any
Confidential Information, then Consultant shall provide the Company with prompt
written notice of such requirement and cooperate if requested with the Company
in efforts to resist disclosure or to obtain a protective order or similar
remedy.  Subject to the foregoing if Confidential Information is required by
Legal Process to be disclosed, then Consultant may disclose such Confidential
Information but shall not disclose any Confidential Information for a reasonable
period of time, unless compelled under imminent threat of penalty, sanction,
contempt citation or other violation of law, in order to allow the Company time
to resist disclosure or to obtain a protective order or similar remedy.  If
Consultant discloses any Confidential Information, then Consultant shall
disclose only that portion of the Confidential Information which, in the opinion
of counsel, is required by such Legal Process to be disclosed.  Upon termination
of this Agreement, Consultant shall return to the Company all Confidential
Information in tangible form (including but not limited to electronic files) in
his possession. 

 
As used herein, “Confidential Information” shall mean any information regarding
the Company and/or its affiliates (whether written, oral or otherwise), received
or obtained before, on or after the date hereof, product design, specification
or other technical information, manufacturing or other process information,
financial information, customer information, general business information, or
market information, whether or not marked or designated as “Confidential”,
“Proprietary” or the like, in any form, including electronic or optical data
storage and retrieval mechanisms, and including all forms of communication,
including but not limited to physical demonstrations, in-person conversations
and telephone conversations, e-mail and other means of information transfer such
as facility tours, regardless of whether any such information is protected by
applicable trade secret or similar laws, and including any work product of
Consultant.  The term “Confidential Information” shall not include information
which:  (i) is or becomes generally available to the public other than as a
result of the disclosure by Consultant or another person bound by a
confidentiality agreement with, or other legal or fiduciary or other obligation
of secrecy or confidentiality to, the Company or another party with respect to
such information; or (ii) becomes available to Consultant from a source other
than the Company or any of its directors, officers, employees, agents,
affiliates, representatives or advisors, provided that such source is not bound
by a confidentiality agreement with, or other legal or fiduciary or other
obligation of secrecy or confidentiality to, the Company or another party with
respect to such information.


8.  
Inventions.  Consultant shall, during and subsequent to the term of this
Agreement, communicate to the Company all inventions, designs or improvements or
discoveries relating to the Company or its business conceived during the term of
this Agreement, whether conceived by Consultant alone or with others and whether
or not conceived on the Company’s premises (“Company Inventions”).  Consultant
shall be deemed to have assigned to the Company, without further consideration
or compensation, all right, title and interest in all Company
Inventions.  Consultant shall execute and deliver such documentation as may be
requested by the Company to evidence such assignment.  Consultant shall also
execute and deliver such documentation and provide the Company, at the Company’s
expense, all proper assistance to obtain and maintain in any and all nations,
patents for any Company Inventors or vest the Company or its assignee with full
and exclusive title to all such patents.

 
 
 

--------------------------------------------------------------------------------

 
 
9.  
Copyrights.  All material produced by Consultant relating to the Company or its
business during the term of this Agreement, whether produced by Consultant alone
or with others and whether or not produced on the Company’s premises or
otherwise, shall be considered work made for hire and property of the Company
(“Company Copyrights”).  Consultant shall execute and deliver such documentation
as may be requested by the Company to evidence its ownership of all Company
Copyrights.  Consultant shall also execute and deliver such documentation and
provide the Company, at the Company’s expense, all proper assistance to secure
for the Company and maintain for the Company’s benefit all copyrights, including
any registrations and any extensions or renewals thereof, on all Company
Copyrights, including any translations.



10.  
No Raid; Non-Competition.  The Consultant agrees that he will not, for a period
of eighteen (18) months following termination of this Agreement, for any reason
whatsoever, do any of the following:



(a)  
Solicit, entice, persuade, encourage and otherwise induce any person that was a
customer of the Company (whether or not the Consultant provided services for
such customer) at any time during the term of this Agreement (i) to refrain from
purchasing products manufactured by the Company or any of its Affiliates or
using the services of the Company or any of its Affiliates or (ii) to purchase
products and services available from the Company or any of its Affiliates from
any person or entity other than the Company or an of its Affiliates;



(b)  
Solicit, entice, persuade, encourage or otherwise induce any employee of the
Company (including any of its subsidiaries or affiliates) to terminate such
employment or to become employed by any person or entity other than the Company
(other than a general public advertisement); or



(c)  
Own, manage, control or perform services for or participate in ownership,
management or control, or be employed or engaged by or otherwise affiliated or
associated with (as an employee, consultant, independent contractor, director,
agent, or otherwise) with any other corporation, partnership, proprietorship,
firm, association or other business entity in the world that manufactures or
sells any product that competes with or is a substitute for any product
manufactured or sold by the Company on the date of termination of this Agreement
(collectively, “Compete”); provided, however, that the Consultant may own up to
one percent (1%) of any class of publicly traded securities of any such
entity.  Notwithstanding the foregoing, the Consultant may Compete if, and only
if, the aggregate annual revenue contributed by all competitive or substitute
products to such other entity is not greater than five percent (5%) of such
entity’s total annual revenue and the Consultant does not have any direct
management responsibility for such competitive or substitute products
manufactured or sold by such other entity.  For purposes of this Paragraph 10.c,
the term “direct management responsibility” means that the management of the
manufacture or sale of competitive or substitute products comprises a material
part of the Consultant’s duties.

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
Use and Disclosure of Ideas, Etc.  Consultant shall not use or disclose to the
Company any subject matter in course of performing this Agreement, including
ideas, processes, designs and methods, unless he has the right to so use or
disclose.



12.  
Miscellaneous.



(a)  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas and the United States without regard to the conflicts of law
principles thereof.



(b)  
This Agreement supersedes any and all other agreements, either oral or written,
between the parties hereto with respect to the subject matter hereof and
contains all of the covenants and agreements between the parties with respect to
the subject matter hereof.



(c)  
The provisions of paragraphs 4 through 12 of this Agreement shall survive its
termination.



(d)  
This Agreement may not be altered, amended or modified except by written
instrument signed by the parties hereto.



(e)  
Neither party shall be deemed the drafter of this Agreement and it shall not be
construed or interpreted in favor of or against either party.



(f)  
Section headings are for the convenience of the parties only and shall not be
used in interpreting this Agreement.



(g)  
If any provision of this Agreement shall be found by a court of competent
jurisdiction to be unenforceable in any respect, then (i) the court shall revise
such provision the least amount necessary in order to make it enforceable, and
(ii) the enforceability of any other provision of this Agreement shall not be
affected thereby.



(h)  
Consultant may not assign this Agreement or delegate his duties hereunder.  The
Company may assign this Agreement to any affiliate of the Company.

 
    IN WITNESS WHEREHOF, the parties hereto have executed this Agreement
effective as of the day and year set forth above.
 
CONSULTANT 
 
CAREVIEW COMMUNICATIONS, INC.
         
By:
/s/Gregory Mastroieni  
 
By:
/s/John R. Bailey 
Name:
Gregory Mastroieni    
Name:
John R. Bailey 
Title:
an Individual    
Its:
Chief Financial Officer